





Exhibit 10.7.
















QUESTAR CORPORATION




SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



















Amended and Restated effective January 1, 2005






























































































1




QUESTAR CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated effective January 1, 2005)




ARTICLE I

PURPOSE




This Supplemental Executive Retirement Plan is intended to enable Questar
Corporation and its participating affiliates to attract and retain key
management personnel by providing them with supplemental retirement benefits to
compensate them for the limitations imposed by federal tax laws on benefits
payable from the Questar Corporation Retirement Plan.  This Plan is intended to
be an unfunded, “top-hat” arrangement providing deferred compensation to “a
select group of management or highly compensated employees,” with the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended.




This Plan was amended and restated in its entirety after approval by Questar
Corporation’s Board of Directors on February 8, 2005 in a good faith attempt at
compliance with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, as enacted by the American Jobs Creation Act of 2004.  The
Plan is hereby amended and restated again, effective January 1, 2005, in good
faith compliance with Section 409A, to reflect Internal Revenue Service final
regulations and guidance issued subsequent to the February 8, 2005 amendment and
restatement.  Nothing in this amendment and restatement or in the February 8,
2005 amendment and restatement is intended to constitute a material modification
of the terms and conditions of the Plan with respect to amounts deferred prior
to January 1, 2005.




ARTICLE II

DEFINITIONS




The following terms, when used herein, shall have the meanings set forth below,
unless a different meaning is plainly required by the context:




2.1

“Accrued Benefit” has the meaning set forth in the Retirement Plan.




2.2

“Board” means the Board of Directors of Questar Corporation or any successor
company.




2.3

“Change in Control” has the meanings set forth in Section 15.1.




2.4

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time.




2.5

“Committee” means the Management Performance Committee of the Company’s Board.




2.6

“Company” means Questar Corporation or any successor company, or, where the
context requires, any Participating Corporation.













2

2.7

“Compensation Limit” means the annual limit of compensation that may be taken
into account for purposes of providing benefits under tax-qualified retirement
plans, as specified in Section 401(a)(17) of the Code and updated from time to
time.




2.8

"Disability" means a condition that renders a Participant unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.  A
Participant shall not be considered to be disabled unless he furnishes proof of
the existence of such disability in such form and manner as may be required by
regulations promulgated under, or applicable to, Code Section 409A.




2.9

“Distribution Date” has the meaning set forth in Section 7.3.




2.10

“Distribution Event” has the meaning set forth in Section 7.3.




2.11

“Earliest Retirement Age” has the meaning set forth in the Retirement Plan.




2.12

“EIRP” means the Company’s Executive Incentive Retirement Plan, as amended or
restated from time to time.




2.13

“Eligible Employee” means an employee of the Company or any Participating
Corporation that has an accrued benefit under the Retirement Plan and that (i)
receives or is expected to receive compensation in any calendar year in excess
of the Compensation Limit, or (ii) has deferred compensation under any of the
Company’s non-qualified deferred compensation plans.




2.14

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.




2.15

“Key Employee” means a “specified employee” defined in Code Section
409A(a)(2)(B)(i) and relevant guidance issued thereunder.




2.16

“Participant” means any Eligible Employee who has become a participant in the
Plan pursuant to Article IV.




2.17

“Participating Corporation” means any entity that is affiliated with the Company
and whose employees are or were covered by the Company’s Retirement Plan.




2.18

“Plan” means the plan set forth in and created by this document.




2.19

“Retirement Date” means the first date as of which any benefits under the
Retirement Plan commence to either the Participant or the Participant’s spouse
or beneficiary.




2.20

“Retirement Income” has the meaning given such term in the Retirement Plan.




2.21

“Retirement Plan” means the Questar Corporation Retirement Plan, as amended or
restated from time to time, or any successor plan.  If not otherwise defined,
capitalized words or terms used in the Plan shall have the same definitions used
in the Retirement Plan.




3

2.22

“Section 409A Change in Control” means a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, as defined in Section 409A of the Code and the
regulations thereunder, and any successor legislation or guidance that amends,
supplements, or replaces same.




2.23

“Separation from Service” means a termination of employment as provided under
Code section 409A and the regulations promulgated thereunder, as such may be
amended, supplemented or replaced.




1.24

“Supplemental Retirement Benefit” means the retirement benefit payable to
Participants and their beneficiaries under the terms of this Plan.




ARTICLE III

EFFECTIVE DATE




The Plan was originally effective January 1, 1987.  The Company’s Equalization
Benefit Plan was merged into the Plan effective May 19, 1998.  This amended and
restated Plan document is effective January 1, 2005.




ARTICLE IV

PARTICIPATION IN THE PLAN AND ELIGIBILITY FOR BENEFITS




4.1

General.  Any individual who was a Participant in this Plan as of December 31,
2004 shall continue to participate in the Plan on and after the effective date
of this amendment and restatement.  Any individual who was not a Participant in
the Plan as of December 31, 2004 shall become a Participant in the Plan if (and
when) he or she becomes an Eligible Employee and receives written notification
from the Committee, or its designee, that the individual has been selected to
participate in the Plan.  Once a Participant, the individual shall be eligible
to accrue Supplemental Retirement Benefits under the Plan.




4.2

Failure of Eligibility.  If the Committee determines, in its sole and absolute
discretion, that any Participant is no longer an Eligible Employee or no longer
qualifies as a member of a select group of management or highly compensated
employees of the Employer, the Participant shall cease active participation in
this Plan and all accruals under this Plan by or on behalf of the Participant
shall cease.  The Committee’s determination shall be final and binding on all
persons.




4.3

Vesting.  Each Participant who first becomes eligible to participate in this
Plan prior to January 1, 2008 shall be vested in his or her Supplemental
Retirement Benefits under the Plan upon becoming vested in his or her Accrued
Benefit under the Retirement Plan.  Each Participant who first becomes eligible
to participate in the Plan on or after January 1, 2008 shall vest in his or her
Supplemental Retirement Benefits under the Plan upon the later of (i) the date
he or she becomes vested in his or her Accrued Benefit under the Retirement
Plan, or (ii) the earlier of (x) the date that is 13 months from the date such
individual first becomes a Participant in the Plan, provided such individual
remains in the employment of the Company or a Participating Company continuously
throughout such 13 month period, (y) the date the Participant dies or becomes
Disabled, or (z) the occurrence of a Section 409A Change in Control.  In the
event the Participant terminates employment without having vested in his or her
Supplemental Retirement Benefits under the Plan, all such benefits shall be
forfeited immediately upon such termination of employment.

4

ARTICLE V

SUPPLEMENTAL RETIREMENT BENEFITS




Supplemental Retirement Benefits shall generally be equal to (i) the total
amount of Retirement Income that would have been payable under the Retirement
Plan (whether to the Participant or his spouse or beneficiary) if the limitation
on annual benefits imposed by Section 415 of the Code and the limitation on
annual compensation imposed by Section 401(a)(17) of the Code were not
applicable and the Participant had not voluntarily chosen to defer any
compensation under the terms of the Company’s nonqualified deferred compensation
plans, less (ii) the aggregate of (x) the actual Retirement Income payable under
the Retirement Plan (whether to the Participant or his spouse or beneficiary)
and (y) the benefits accrued under the EIRP (if any) (whether payable to the
Participant or his spouse or beneficiary).  The specific amount of Supplemental
Retirement Benefits payable shall be calculated in accordance with Article VI
and Article VII hereof.




ARTICLE VI

PRE-CODE SECTION 409A SUPPLEMENTAL RETIREMENT BENEFITS




6.1

Applicability of Section.  This Article VI shall apply to that portion of a
Participant’s Supplemental Retirement Benefit that is an “amount deferred’ prior
to January 1, 2005 (“Pre 409A Benefit”), as determined pursuant to Section 409A,
Treas. Regulation 1.409A-6(a)(3), and any subsequent guidance.  It is the intent
of this Plan that all Pre 409A Benefits be grandfathered pursuant to the
statutory effective date rules of Code Section 409A and not be subject to the
requirements of, or tax due under, Code Section 409A.




6.2

Default Time and Form of Distribution.  Except as provided in Sections 6.3 or
6.4, below, Pre 409A Benefits shall be paid in the same form, to the same
recipients, and at the same time as Retirement Income is paid under the
Retirement Plan.




6.3

Option Forms of Distribution.  




(a)

Election of Option Form of Benefit.  A Participant has a one-time election to
receive Pre 409A Benefits in a lump sum or in up to four annual installments,
commencing on, or at a date specified by the Participant after, the Retirement
Date.  Any such election must require that all Pre 409A Benefits (including
credited interest thereon) be paid in full within five years of the Retirement
Date.  The Participant shall make the election at least one year prior to the
Retirement Date and shall indicate (i) whether distribution is to be made in a
lump sum or in installments, and if installments, the number thereof, and (ii)
the date on which distribution is to commence.  In the event a Participant
selects an optional form of benefit and elects to commence distributions as of
the Retirement Date, payment shall commence on such date or as soon thereafter
as is administratively practicable.  If the Participant fails to make an
election at least one year prior to the Retirement Date, distribution of the
Participant’s Pre 409A Benefit shall commence in accordance with Section 6.2,
above.




(b)

Lump Sum Default Upon Failure to Notify Participant.  Notwithstanding the
foregoing, a Participant who has not been advised that he may receive Pre 409A
Benefits and has not received an opportunity to make an optional form of
distribution election at least one year prior to his Retirement Date shall
receive any Pre 409A Benefit in one lump sum payment on the Retirement Date or
as soon thereafter as is administratively practicable.

5

6.4

Calculation of Optional Form of Benefit.  The Committee shall calculate all lump
sum or annual installment distributions of Pre 409A Benefits by first
determining the lump-sum present value of the Pre 409A Benefit on the Retirement
Date using a standard mortality table referred to as the 1983 Group Annuity
Mortality and an interest rate equal to 80% of the average of the IRS 30-year
Treasury Securities Rates for the six-month period preceding the Participant’s
Retirement Date (the “Pre 409A Lump Sum Amount”).  To the extent Pre 409A
Benefits are paid after the Retirement Date, the Pre 409A Lump Sum Amount (to
the extent not yet distributed) will be credited with monthly interest through
the date(s) of distribution calculated using the appropriate 30-year Treasury
bond quoted in the Wall Street Journal on the first business day of each month.
 The appropriate 30-year Treasury bond shall be the bond that has the closest
maturity date (by month) preceding the date on which the interest is to be
credited.




6.5

Effect of Death on Optional Form of Distribution.  




(a)

Death After Retirement Date.  In the event the Participant has selected (or will
receive) an optional form of distribution pursuant to Section 6.3(a) or (b) and
dies after the Retirement Date, Pre 409A Benefits (to the extent remaining)
shall be paid to the beneficiary selected by the Participant pursuant to Article
XIV below at the same time and in the same amounts as would have been paid to
the Participant had he not died.




(b)

Death Prior to Retirement Date.  In the event the Participant has selected (or
will receive) an optional form of distribution pursuant to Section 6.3(a) or (b)
and dies prior to the Retirement Date, the Pre 409A Benefit as of the Retirement
Date shall be calculated in accordance with the principles set forth in Article
V, taking into account the death of the Participant and the effect such death
has on the calculation of Retirement Income.  The Pre 409A Benefit (as
calculated pursuant to the preceding sentence and Section 6.4) shall be payable
to the beneficiary selected by the Participant pursuant to Article XIV below in
accordance with the distribution election made by the Participant.




ARTICLE VII

SUPPLEMENTAL RETIREMENT BENEFITS SUBJECT TO CODE SECTION 409A.




7.1

Applicability of Section.  This Section 7 shall apply to that portion of a
Participant’s Supplemental Retirement Benefit that is an “amount deferred’ on
and after January 1, 2005 (“Post 409A Benefit”), as determined pursuant to
Section 409A, Treas. Regulation 1.409A-6(a)(3), and any subsequent guidance.  It
is the intent of this Plan that all distributions of Post 409A Benefits be made
in accordance with the distribution requirements of Section 409A.

7.2

Distribution Elections.




(a)

Any individual that first becomes a Participant in the Plan on or after January
1, 2008 may, to the extent permissible under Code Section 409A and the guidance
thereunder, elect the time and form of distribution of Post 409A Benefits from
among the options available under Sections 7.3 and 7.4 below, provided such
election is made within thirty (30) days of first becoming a Participant in the
Plan.  Any such election must require that all Post 409A Benefits (including
credited interest thereon) be paid in full within five years of the Distribution
Date (defined below).  In the event the Participant fails to make timely such
election or in the event such election is not permissible under Code Section
409A, the Participant’s Post 409A Benefits shall be distributed at the default
time and in the default form specified in Sections 7.2(c), below.

6

(b)

Any individual that first becomes a Participant in the Plan prior to January 1,
2008 may make an election on or prior to December 31, 2007 as to the time and
form of distribution of Post 409A Benefits.  The election shall specify the time
and form of distribution of Post 409A Benefits from the options available under
Sections 7.3 and 7.4 below, and shall be consistent with the requirements of
Code Section 409A and the transitional guidance issued thereunder.  Any such
election must require that all Post 409A Benefits (including credited interest
thereon) be paid in full within five years of the Distribution Date (defined
below). If any distribution election submitted in accordance with this Section
prior to December 31, 2006 either (i) relates to payments that a Participant
would otherwise receive in 2006, or (ii) would cause payments to be made in
2006, such election shall not be effective.  If any distribution election
submitted in accordance with this Section on or after January 1, 2007 but prior
to December 31, 2007 either (i) relates to payments that a Participant would
otherwise receive in 2007, or (ii) would cause payments to be made in 2007, such
election shall not be effective.  In the event the Participant does not timely
make a valid and effective election under this Section, distribution shall
commence pursuant to the default time and form of distribution established in
7.2(c), below.




(c)

Default.  The default time and form of distribution of Post 409A Benefits shall
be a lump sum distribution as soon as administratively feasible following the
later of (i) the Participant’s 55th birthday, or (ii) the earliest to occur of
the Participant’s death, Disability, or Separation from Service (as defined
below).




7.3

Time of Distribution.  A Participant may elect to receive a distribution of Post
409A Benefits on, or at a designated date following, the later of (i) the
Participant’s 55th birthday, or (ii) the occurrence of any of the following
(which shall be the “Distribution Event”):




(a)

the Participant’s Disability;




(b)

the Participant’s Separation from Service; or




(c)

the Participant’s death.




The Participant may designate different distribution dates for the different
events specified in Section 7.3(a), (b), and (c), above; provided, however, that
distribution cannot commence prior to the Participant’s 55th birthday or later
than the Participant’s 65th birthday.  The actual date on which distribution
commences shall be the “Distribution Date.”  




7.4

Forms of Distribution.  A Participant may elect to receive a distribution of
Post 409A Benefits in a single lump sum or in up to four (4) annual installments
commencing on the Distribution Date; provided, however, that all Post 409A
Benefits shall be distributed within five (5) years of the Distribution Date.
 The Participant may designate different forms of distribution for the different
Distribution Events specified in Section 7.3 (a), (b), and (c), above.




7.5

Determination of Post 409A Benefit.  Post 409A Benefits shall be calculated in
accordance with the principles set forth in Article V on the earliest to occur
of (i) the Distribution Date, or (ii) the Participant’s actual Retirement Date
under the Retirement Plan.  For purposes of clarity, the calculation of such
benefit shall take into account the Participant’s marital status and any related
subsidies as of the date such benefit is determined, and shall, in the event
that the Participant’s death is the Distribution Event, take into account the
effect that the death of the Participant has on the calculation of Retirement
Income.

7

7.6

Calculation of Benefits.  The Committee shall calculate all distributions of
Post 409A Benefits by first determining the lump-sum present value of the Post
409A Benefit (as determined pursuant to Section 7.5) on the date on which such
benefit is calculated pursuant to Section 7.5, using a standard mortality table
referred to as the 1983 Group Annuity Mortality table and an interest rate equal
to 80% of the average of the IRS 30-year Treasury Securities Rates for the
six-month period preceding the Distribution Date (the “Post 409A Lump Sum
Amount”).  To the extent Post 409A Benefits are paid after the date on which
such benefits are calculated, the Post 409A Lump Sum Amount (to the extent not
yet distributed) will be credited with monthly interest through the date(s) of
distribution calculated using the appropriate 30-year Treasury bond quoted in
the Wall Street Journal on the first business day of each month.  The
appropriate 30-year Treasury bond shall be the bond that has the closest
maturity date (by month) preceding the date on which the interest is to be
credited.  




7.7

Effect of Death on Distributions.  




(a)

Death After Distribution Event.  In the event the Participant dies after a
Distribution Event has occurred, Post 409A Benefits (to the extent remaining)
shall be paid to the beneficiary selected by the Participant pursuant to Article
XIV below at the same time and in the same amounts as would have been paid to
the Participant had he or she not died.




(b)

Death as a Distribution Event.  In the event the Participant’s death is the
Distribution Event for Post 409A Benefits, such benefits shall be paid to the
beneficiary selected by the Participant pursuant to Article XIV below in
accordance with the distribution election made by the Participant.




7.8

Key Employees.  In the event a Participant is a Key Employee, distribution of
Post 409A Benefits on account of the Key Employee’s Separation from Service
cannot commence before the date that is six (6) months after the date of the Key
Employee’s separation from service (the “Key Employee Distribution Date”).  In
such event, any and all payments that would otherwise be made to the Participant
prior to the Key Employee Distribution Date shall be withheld by the Company
until the Key Employee Distribution Date and paid on such date or as soon
thereafter as is administratively feasible.  All delayed payments will be
credited with interest as specified in Section 7.6, above.  This paragraph shall
not apply to any payments that are attributable to a Distribution Event other
than a Separation from Service or that would otherwise be (and are) made on or
after the Key Employee Distribution Date.




ARTICLE VIII

FUNDING




The Supplemental Retirement Benefits payable under this Plan shall be paid by
the Company and Participating Corporations out of general assets.  In its
discretion, the Board may establish a trust fund or make other arrangements to
assure payment of the Supplemental Retirement Benefits.  Until paid or made
available to a Participant or beneficiary, all assets of any trust fund or any
account established by the Company shall be solely the property of the Company
and shall be subject to the claims of the general creditors of the Company by
means of writs, orders of attachment, garnishment, levies of execution or any
other manner in which a general creditor seeks to satisfy its claims against the
Company.  The Participants and their beneficiaries shall be unsecured creditors
of the Company with respect to the Supplemental Retirement Benefits provided for
in this Plan.







8

ARTICLE IX

ALLOCATION OF COSTS




The cost of Supplemental Retirement Benefits paid to or on behalf of Retired
Participants shall be allocated to and be the responsibility of the Company and
the Participating Corporations for which the Participants performed services,
and shall be divided among the Company and the Participating Companies in the
same manner as contributions under the Retirement Plan are divided with respect
to such Participant.




ARTICLE X

ADMINISTRATION




10.1

Committee to Administer and Interpret Plan.  The Committee shall administer the
Plan and shall have all discretion and power necessary for that purpose.  The
Committee shall have the discretion, authority, and power to (i) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan and determinations of eligibility to
participate and to receive distributions under this Plan, as may arise in
connection with this Plan.  Any individual serving on the Committee shall not
vote or act on any matter relating solely to himself.  When making a
determination or calculation, the Committee shall be entitled to rely on
information supplied by a Participant, beneficiary, or the Company, as the case
may be.  If a trust has been established, the Committee shall direct the trustee
concerning all payments from the trust fund in accordance with the provisions of
the Plan and the trust agreement and shall have such other powers in the
administration of the trust fund as may be conferred upon it by the trust
agreement.  The Committee shall maintain all records of the Plan except records
of the trust fund if a trust has been established.

10.2

Agents.  In the administration of this Plan, the Committee may, from time to
time, employ agents (including officers and other employees of the Company) and
delegate to them such administrative duties as it sees fit (including acting
through a duly appointed representative) and may from time to time consult with
counsel who may be counsel to the Company.

10.3

Binding Effect of Decisions.  The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

10.4

Indemnity of Committee.  The Company shall indemnify and hold harmless the
members of the Committee and any employee to whom duties of the Committee may be
delegated against any and all claims, losses, damages, expenses or liabilities
arising from any action or failure to act with respect to this Plan, except in
the case of willful misconduct by the Committee, any of its members, or any such
employee.

10.5

Employer Information.  To enable the Committee to perform its functions, the
Company shall supply full and timely information to the Committee on all matters
relating to the compensation of its Participants, the date and circumstances of
the disability (as defined above), death or Separation from Service of a
Participant, and such other pertinent information as the Committee may
reasonably require.

10.6

Agent for Legal Process.  The Committee shall be agent of the Plan for service
of all legal process.










9

ARTICLE XI

CLAIMS PROCEDURE




11.1

Filing a Claim.  All claims shall be filed in writing by the Participant, his or
her beneficiary, or the authorized representative of either, by completing the
procedures that the Committee requires.  The procedures shall be reasonable and
may include the completion of forms and the submission of documents and
additional information.  All claims under this Plan shall be filed in writing
with the Committee according to the Committee’s procedures no later than one
year after the occurrence of the event that gives rise to the claim.  If the
claim is not filed within the time described in the preceding sentence, the
claim shall be barred.

11.2

Review of Initial Claim.

(a)

Initial Period for Review of the Claim.  The Committee shall review all
materials and shall decide whether to approve or deny the claim.  If a claim is
denied in whole or in part, written notice of denial shall be furnished by the
Committee to the claimant within a reasonable time after the claim is filed but
not later than ninety (90) days after the Committee receives the claim. The
notice shall set forth the specific reason(s) for the denial, reference to the
specific plan provisions on which the denial is based, a description of any
additional material or information necessary for the claimant to perfect his
claim and an explanation of why such material or information is necessary, and a
description of the Plan’s review procedures, including the applicable time
limits and a statement of the claimant’s right to bring a civil action under
ERISA section 502(a) following a denial of the appeal.

(b)

Extension.  If the Committee determines that special circumstances require an
extension of time for processing the claim, it shall give written notice to the
claimant and the extension shall not exceed ninety (90) days.  The notice shall
be given before the expiration of the ninety (90) day period described in
Section 11.2(a) above and shall indicate the special circumstances requiring the
extension and the date by which the Committee expects to render its decision.

11.3

Appeal of Denial of Initial Claim.  The claimant may request a review upon
written application, may review pertinent documents, and may submit issues or
comments in writing.  The claimant must request a review within a reasonable
period of time prescribed by the Committee.  In no event shall such a period of
time be less than sixty (60) days.

11.4

Review of Appeal.

(a)

Initial Period for Review of the Appeal.  The Committee shall conduct all
reviews of denied claims and shall render its decision within a reasonable time,
but not less than sixty (60) days of the receipt of the appeal by the Committee.
The claimant shall be notified of the Committee’s decision in a notice, which
shall set forth the specific reason(s) for the denial, reference to the specific
plan provisions on which the denial is based, a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information relevant to the
claimant’s claim, and a statement of the claimant’s right to bring a civil
action under ERISA section 502(a) following a denial of the appeal.

(b)

Extension.  If the Committee determines that special circumstances require an
extension of time for reviewing the appeal, it shall give written notice to the
claimant and the extension shall not exceed sixty (60) days.  The notice shall
be given before the expiration of the sixty (60) day period described in Section
11.3 above and shall indicate the special circumstances requiring the extension
and the date by which the Committee expects to render its decision.

10

11.5

Form of Notice to Claimant.  The notice to the claimant shall be given in
writing or electronically and shall be written in a manner calculated be
understood by the claimant.  If the notice is given electronically, it shall
comply with the requirements of Department of Labor Regulation §
2520.104b-1(c)(1)(i), (iii), and (iv).

11.6

Discretionary Authority of Committee.  The Committee shall have full
discretionary authority to determine eligibility, status, and the rights of all
individuals under the Plan, to construe any and all terms of the Plan, and to
find and construe all facts.




ARTICLE XII

AMENDMENT OR TERMINATION




The Board may at any time amend, modify, or terminate this Plan; provided,
however, that no such amendment may alter in any way the time, form, or amount
of benefits payable to any retired Participant or their surviving spouse or
beneficiary, nor shall any such amendment, modification, or termination
adversely affect the rights of any Participant to receive Supplemental
Retirement Benefits earned prior to such action.  Notwithstanding the foregoing,
the Company may, in its sole discretion, amend the Plan without the consent of
the Participant or his or her spouse or beneficiary (even if such amendment is
adverse to their interests and/or benefit under the Plan) to the minimum extent
necessary to meet the requirements of Code Section 409A.




ARTICLE XIII

SUCCESSOR TO THE COMPANY




The Company shall require any successor or assign, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all of
the business and/or assets of the Company, to assume and agree to pay any
Supplemental Retirement Benefits in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place.




ARTICLE XIV

BENEFICIARIES




Each Participant may designate one or more beneficiaries to receive any lump sum
or installment payments distributable under this Plan on or after the
Participant’s death.  In the absence of an effective beneficiary designation as
to all or any part of any lump sum or installment payments, payment of such
amounts shall be made to the Participant’s beneficiary under the Questar
Corporation Employee Investment Plan, if any, or, if none, to the designated
beneficiary under the Company’s Basic Life Insurance Plan, if any, or, if none,
to the personal representative of the Participant’s estate.




ARTICLE XV

CHANGE IN CONTROL




15.1

Payments.  




(a)

Section 409A Change in Control.  In the event that a Section 409A Change in
Control of the Company occurs and a Participant dies, becomes Disabled, or
experiences a Separation from Service within two years of the 409A Change in
Control, the Participant (or his beneficiary) shall receive a lump-

11

sum payment of all accrued Supplemental Retirement Benefits within 30 days of
such death, Disability or Separation from Service; provided, however, that any
Post 409A Benefit shall be subject to the provisions of Section 7.8.  




(b)

Other Change in Control.  In the event that a Change in Control occurs that is
not a Section 409A Change in Control, and the Participant dies, becomes
disabled, or experiences a Separation from Service within three years of the
Change in Control, the Participant shall receive a lump sum payment of all
Pre-409A Benefits within 30 days of such death, Disability, or Separation from
Service, and the Participant’s Post 409A Benefit shall be distributed in
accordance with the Participant’s elections under Article VII




(c)

Calculation of Benefits.  Supplemental Retirement Benefits (both Pre 409A and
Post 409A) shall be calculated in accordance with the principles set forth in
Article V and Article VII, except that the date of distribution established
under this Section 15.1 shall be the Distribution Date for purposes of
calculating such benefits.  To the extent the Distribution Date under this
Section 15.1 precedes the Earliest Retirement Age under the Retirement Plan, the
Supplemental Retirement Benefits payable shall be reduced by the applicable
actuarial and supplemental factors set forth in the Plan for lump sum
distributions, and, to the extent that the Retirement Plan’s applicable
actuarial or supplemental factors do not contemplate a distribution as of such
Distribution Date, the Committee shall extrapolate such factors in good faith,
in its sole discretion.




15.2

Change in Control Definition.  A Change in Control of the Company shall be
deemed to have occurred if (i) any “person” (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange
Act’)) other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, is or becomes the beneficial owner (as
such term is used in Rule 13d-3 under the Exchange Act) of securities of the
Company representing 25 percent or more of the combined voting power of the
Company; or (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving:  individuals who, as of May
19, 1998, constitute the Company’s Board of Directors and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on May 19, 1998, or
whose appointment, election or nomination for election was previously so
approved or recommended; or (iii) the Company’s stockholders approve a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any corporation, other than a merger or consolidation that would result in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 60 percent of the combined voting power of the
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation, or a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 25 percent or more of the combined
voting power of the Company’s then outstanding securities; or (iv) the Company’s
stockholders approve a plan of complete liquidation or dissolution of the
Company or there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company

12











of all or substantially all of the Company’s assets to an entity, at least 60
percent of the combined voting power of the voting securities of which are owned
by the stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.  A Change in
Control, however, shall not be considered to have occurred until all conditions
precedent to the transaction, including but not limited to, all required
regulatory approvals have been obtained.




15.3

Payment of Legal Fees for Disputes Following a Change in Control.  The Company
agrees to pay as incurred, to the full extent permitted by law, and in
accordance with Section 409A, all legal fees and expenses which a Participant
may reasonably incur as a result of any contest (regardless of the outcome
thereof) by the Company, the Participant, or others following a Change in
Control regarding the validity or enforceability of, or liability under, any
provision of this Plan or any guarantee of performance thereof (including as a
result of any contest by the Participant about the amount of any payment
pursuant to this Plan), plus interest at the rate set forth Section 7.6, herein.
 The foregoing right to legal fees and expenses shall not apply to any contest
brought by a Participant (or other party seeking payment under the Plan) that is
found by a court of competent jurisdiction to be frivolous or vexatious.  




ARTICLE XVI

MISCELLANEOUS




16.1

No Assignment or Alienation.




(a)

General.  Except as provided in subsection (b) below, the Supplemental
Retirement Benefits provided for in this Plan shall not be anticipated, assigned
(either at law or in equity), alienated, or be subject to attachment,
garnishment, levy, execution or other legal or equitable process.  Any attempt
by any Participant or any beneficiary to anticipate, assign or alienate any
portion of the Supplemental Retirement Benefits provided for in this Plan shall
be null and void.




(b)

Exception: QDRO.  The restrictions of subsection (a) shall not apply to a
distribution to an “alternate payee” (as defined in Code section 414(p))
pursuant to a “qualified domestic relations order” (“QDRO”) within the meaning
of Code section 414(p)(11).  The Committee shall have the discretion, power, and
authority to determine whether a domestic relations order is a QDRO.  Upon a
determination that an order is a QDRO, the Committee shall direct the Employer
or the Trustee, as the case may be, to distribute to the alternate payee or
payees named in the QDRO as directed by the QDRO.




16.2

Not An Employment Contract.  This Agreement is not a contract of employment, and
any Participant may terminate his or her employment, or his or her employment
may be terminated by the Company, at any time, subject to the terms and
conditions of any employment agreements between the Participant and the
Employer.




16.3

Furnishing Information.  A Participant or his or her beneficiary shall cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payment of benefits hereunder.




16.4

Payments to Incompetents.  If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the




13











disposition of his or her property, the Committee may direct payment of such
benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person.  The Committee may
require proof of minority, incompetence, incapacity or guardianship, as it may
deem appropriate prior to distribution of the benefit.  Any payment of a benefit
shall be a payment for the account of the Participant and the Participant’s
beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.




16.5

Court Order.  The Committee is authorized to make any payments directed by court
order in any action in which the Plan or the Committee has been named as a
party.  




16.6

Code Section 409A Savings Clause.  It is the intent of the Company that all
payments and benefits under this Plan be made in accordance with Code Section
409A or an exception thereto.  To the extent that any payment or benefit would
violate Code Section 409A the Committee shall delay or restructure such payment
or benefit to the minimum extent necessary to avoid the application of Code
Section 409A.




16.7

Distribution in the Event of Taxation.  If, for any reason, all or any portion
of a Participant’s benefits under this Plan becomes subject to tax under Code
Section 409A prior to receipt, a Participant may petition the Committee for a
distribution of that portion of his or her benefit that has become taxable.
 Upon the grant of such a petition, which grant shall not be unreasonably
withheld, the Employer, or if applicable, the trustee, shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid Supplemental Retirement Benefit under the Plan).  If the petition is
granted, the tax liability distribution shall be made within 90 days of the date
when the Participant’s petition is granted.  Such a distribution shall affect
and reduce the benefits to be paid under this Plan.




16.8

Governing Law.  To the extent not preempted by federal law, this Plan shall be
governed by the laws of the State of Utah, without regard to conflicts of law
principles.




Executed on the date set forth below to be effective for all purposes as set
forth herein.




QUESTAR CORPORATION

Plan Sponsor







__________________________________

By:

Keith O. Rattie

Chairman, President & CEO

Date:______________________________

























14



